Judgment of the City Court of Yonkers in an action to recover on a life insurance policy and order denying defendant’s motion to set aside the verdict affirmed, with costs. Mo opinion. Lazansky, P. J., Young, Hagarty and Carswell, JJ., concur; Tompkins, J., dissents and votes for reversal and dismissal of the complaint with the following memorandum: The fact that three juries have given plaintiff verdicts is not a good reason for affirming this judgment. I never did believe in that doctrine. If the first verdict was against the weight of evidence, the second and third were likewise. The evidence was substantially the same on all trials.